DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-4, 6 and 8-20 are currently pending and have been considered below.
Claim Rejections - 35 USC §§ 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 4, 6, 10-17 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by U.S. Patent No. 10,450,062 to Bova et al. (“Bova”) or, in the alternative, under 35 U.S.C. 103 as obvious over Bova in view of U.S. Patent No. 10,518,873 to Netzer (“Netzer”).
Regarding claim 1, Bova discloses a tiltrotor aircraft, comprising:
an elongated member (112) having a forward end and an aft end; 
a wing (120) operably coupled to the elongated member at a point between the forward end and the aft end; 
a forward rotor assembly (130-1) having forward rotor blades (132-1) and operably coupled to the forward end of the elongated member, the forward rotor assembly operably rotatable between a vertical lift position and a horizontal flight position (FIGS. 1D-1E, 4B-4C, 5; Col. 12, lines 19-31), and 
an aft rotor assembly (130-2) having aft rotor blades (132-2) and operably coupled to the aft end of the elongated member (FIGS. 1D-1E, 5), the aft rotor assembly configured in a vertical lift position (FIG. 1E), 
wherein the forward rotor assembly and the aft rotor assembly are positioned along a same axis of the elongated member (FIGS.1D-1E, 5), 
wherein, during vertical lift, both the forward rotor assembly and the aft rotor assembly are configured in the vertical lift position with propulsion operation (FIGS. 1E, 4B; Col. 12, lines 19-31), and 
wherein, during horizontal flight, the forward rotor assembly is configured in the horizontal flight position with propulsion operation (FIGS. 1D, 5, 4C; Col. 12, lines 19-31) and the aft rotor assembly is configured in the vertical lift position with no propulsion operation (Col. 5, lines 11-15, 25-28; Col. 11, lines 11-16; Col. 12, lines 49-60). 
Bova teaches an aircraft that is capable of operating during horizontal flight with the aft rotor assembly configured in the vertical lift position with no propulsion operation (Col. 5, lines 11-15, 25-28; Col. 11, lines 11-16; Col. 12, lines 49-60). 

It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the aircraft of Bova such that during horizontal flight the aft rotor assembly is configured in the vertical lift position with no propulsion operation, as taught by Netzer, in order to conserve power. 
Regarding claim 2, Bova discloses- or the combination of Bova and Netzer teaches- wherein the vertical lift position disposes the rotor blades above the elongated member (Bova at FIG. 1E). 
Regarding claim 4, Bova discloses- or the combination of Bova and Netzer teaches- wherein the horizontal flight position of the forward rotor assembly positions the forward rotor blades forward of the forward end of the elongated member (Bova at FIGS. 1D, 5). 
Regarding claim 6, Bova discloses- or the combination of Bova and Netzer teaches- wherein the elongated member is a fuselage (FIGS. 1D, 5).
Regarding claim 10, Bova discloses- or the combination of Bova and Netzer teaches- wherein the axis of the elongated member is a fuselage axis (Bova at FIGS. 1D-1E, 5).
Regarding claim 11, Bova discloses- or the combination of Bova and Netzer teaches- wherein the rotor assemblies are configured as puller rotors or pusher rotors (Col. 4, lines 59-62; Col. 7, lines 5-10).
Regarding claim 12, Bova discloses- or the combination of Bova and Netzer teaches- wherein the rotor assemblies configured as puller rotors have rotor blades configured with a positive pitch angle (Col. 7, lines 5-10; Col. 11, lines 18-24).
Regarding claim 13, Bova discloses- or the combination of Bova and Netzer teaches- wherein the rotor assemblies configured as pusher rotors have rotor blades configured with a negative pitch angle (Col. 11, lines 18-24).
Regarding claim 14, Bova teaches a method for transitioning a tiltrotor aircraft from vertical lift to horizontal flight (Col. 11, lines 11-24), comprising:
operating a forward rotor assembly (130-1) having forward rotor blades (132-1) and operably coupled to a forward end of an elongated member (112) in a vertical lift position with the forward rotor blades positioned above the elongated member (FIG. 1E); 
rotating the forward rotor assembly between the vertical lift position and a horizontal flight position with the forward rotor blades positioned forward of the elongated member (Col. 11, lines 11-16; FIG. 1D); and 
operating an aft rotor assembly (130-2) having aft rotor blades (132-2) and operably coupled to an aft end of the elongated member in a vertical lift position with the aft rotor blades positioned above the elongated member (FIG. 1E) wherein the forward rotor assembly and the aft rotor assembly are positioned along a same axis of the elongated member (FIGS. 1D-1E, 5), 
wherein, during vertical lift, both the forward rotor assembly and the aft rotor assembly are configured in the vertical lift position with propulsion operation (FIG. 1E, 4B; Col. 12, lines 19-31), and 
wherein, during horizontal flight, the forward rotor assembly is configured in the horizontal flight position with propulsion operation (FIGS. 1D, 5, 4C; Col. 12, lines 19-31) and the aft rotor assembly is configured in the vertical lift position with no propulsion operation (Col. 5, lines 11-15, 25-28; Col. 11, lines 11-16; Col. 12, lines 49-60).

However, in case it is argued that Bova does not explicitly teach an aircraft that operates during horizontal flight with the aft rotor assembly configured in the vertical lift position with no propulsion operation, then Netzer teaches an aircraft, wherein during horizontal flight the aft rotor assembly is configured in the vertical lift position with no propulsion operation (Col. 11, lines 4-6).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the aircraft of Bova such that during horizontal flight the aft rotor assembly is configured in the vertical lift position with no propulsion operation, as taught by Netzer, in order to conserve power. 
Regarding claim 15, Bova discloses- or the combination of Bova and Netzer teaches- wherein the orientation of the forward rotor assembly transitions a flight direction of the tiltrotor aircraft from a vertical flight direction to a horizontal flight direction (Bova at Col. 6, lines 33-37; Col. 11, lines 11-24).
Regarding claim 16, Bova discloses- or the combination of Bova and Netzer teaches- wherein the orientation of the forward rotor assembly transitions a flight direction of the tiltrotor aircraft from a horizontal flight direction to a vertical flight direction (Bova at Col. 6, lines 33-37; Col. 5, lines 1-33).
Regarding claim 17. 
Claims 3, 8, 9, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Bova in view of Netzer as applied to claims 1 and 14 above.
Regarding claim 3, the combination of Bova and Netzer teaches wherein the rotor assemblies can feather, fold, or negative pitch the rotor blades (Netzer at Col. 7, lines 47-59).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the aircraft of Bova such that the aft rotor assemblies feather, fold, or negative pitch the aft rotor blades, as taught by Netzer, in order to reduce drag when the aft rotors are not in propulsion operation.
Regarding claim 8, the combination of Bova and Netzer teaches wherein the aft rotor assembly is configured to stop propulsion operation (Netzer at Col. 11, lines 4-13).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the aircraft of Bova such that the aft rotor assembly is configured to stop propulsion operation, as taught by Netzer, in order to conserve power during horizontal flight. 
Regarding claim 9, the combination of Bova and Netzer teaches wherein the forward rotor assembly is configured as a puller rotor (Bova at Col. 4, lines 54-61), but the combination does not explicitly teach the aft rotor blades are feathered. 
Netzer, however, teaches to feather rotor blades when they are not as advantageous for a particular flight operation (Col. 11, lines 22-27, lines 65-67). While Netzer teaches that the forward rotor blades are feathered (while in the vertical lift position) (Col. 11, lines 22-27), it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the aircraft of the Bova and Netzer combination such that the aft rotor blades are feathered in order to reduce drag while in the forward flight position (see Netzer at Col. 10, lines 39-48 and Col. 11, lines 22-30).  
Regarding claim 18, the combination of Bova and Netzer teaches each and every element of claim 14 as discussed above, but the combination does not explicitly teach wherein the rotor blades are feathered when the aft rotor assembly is idle during horizontal flight.  
Netzer, however, teaches to feather rotor blades when they are not as advantageous for a particular flight operation (Col. 11, lines 22-27, lines 65-67). While Netzer teaches that the forward rotor blades are feathered (while in the vertical lift position) (Col. 11, lines 22-27), it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the aircraft of the Bova and Netzer combination such that the aft rotor blades are feathered during horizontal flight in order to reduce drag (see Netzer at Col. 10, lines 39-48 and Col. 11, lines 22-30).  
Regarding claim 19, the combination of Bova and Netzer teaches wherein an idle configuration stops the propulsion operation of the aft rotor assembly (Bova at Col. 5, lines 11-15, 25-28; Col. 11, lines 11-16; Col. 12, lines 49-60).
Also, in case it is argued that Bova does not explicitly teach this claim limitation, then Netzer teaches wherein an idle configuration stops the propulsion operation of the aft rotor assembly (Netzer at Col. 11, lines 4-13). 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the aircraft of Bova such that an idle configuration stops the propulsion operation of the aft rotor assembly, as taught by Netzer, in order to conserve power. 
Regarding claim 20, the combination of Bova and Netzer teaches wherein the aft rotor blades are folded when the aft rotor assembly is idle during horizontal flight (Netzer at Col. 7, lines 47-59).
.
Response to Arguments
Applicant's arguments filed July 21, 2021 regarding the rejection of claims 15 and 16 under 35 U.S.C. 112(d) have been fully considered. In light of applicant’s arguments, the rejections of claims 15 and 16 under 35 U.S.C. 112(d) are hereby withdrawn. 
In light of the claim amendments filed July 21, 2021, the previous rejections of claims 2, 5, and 7 under 35 U.S.C. 112(b) are moot and thus hereby withdrawn.
Applicant's arguments filed July 21, 2021 regarding the rejections under 35 U.S.C. 102/103 have been fully considered but they are not persuasive. 
Bova teaches an aircraft that is capable of operating during horizontal flight with the aft rotor assembly configured in the vertical lift position with no propulsion operation. Specifically, Bova teaches that in horizontal flight mode, the forward rotor assembly is in the horizontal flight position and the aft rotor assembly is in the vertical lift position (see e.g., Col. 5, lines 11-15, 25-28; Col. 11, lines 11-16). Bova also teaches that the aircraft may operate during forward flight, with propulsion from the forward rotor assembly only and without propulsion from the aft rotor assembly (see e.g., Col. 12, lines 49-60). Thus, Bova teaches the aircraft is capable of operating during horizontal flight with the aft rotor assembly configured in the vertical lift position with no propulsion operation.
Applicant contends that Bova teaches the aircraft operating with no propulsion operation from the aft rotor assembly during vertical lift, and not during forward flight; this contention is simply mistaken. Bova reads: “Depending on the capacities of the capacities of the propulsion in forward flight with only one tilt motor assembly (e.g., either a forward tilt motor assembly or an aft tilt motor assembly) provided in the forward-flight orientation.” (Bova at Col. 12, lines 55-60, emphasis added.) Thus, Bova teaches the aircraft operating during horizontal flight with no propulsion operation from the aft rotor assembly. 
As noted in the Non-Final Office Action, as well as above, claims 1 and 14 are alternatively rejected under 35 U.S.C. 103 as being unpatentable over Bova in view of Netzer. Netzer clearly teaches an aircraft, wherein during horizontal flight the aft rotor assembly is configured in the vertical lift position with no propulsion operation (Col. 11, lines 4-6). It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the aircraft of Bova such that during horizontal flight the aft rotor assembly is configured in the vertical lift position with no propulsion operation, as taught by Netzer, in order to conserve power. 
While applicant argues that Bova teaches away from an aircraft wherein during horizontal flight the aft rotor assembly is configured in the vertical lift position with no propulsion operation, this position is ungrounded. Applicant has not pointed to any specific portion of Bova that teaches away from the claimed feature. Even if Bova does not explicitly teach the limitation, nowhere in Bova is there any teaching away from an aircraft wherein during horizontal flight the aft rotor assembly is configured in the vertical lift position with no propulsion operation. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARISA CONLON whose telephone number is (571)272-4387.  The examiner can normally be reached on Mon-Fri 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PETER POON can be reached on (571)272-6891.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 






/MARISA V CONLON/Examiner, Art Unit 3643                                                                                                                                                                                                        
/MARC BURGESS/Primary Examiner, Art Unit 3642